ICJ_008_PeaceTreaties_UNGA_NA_1950-07-18_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

INTERPRETATION DES TRAITES DE
PAIX CONCLUS AVEC LA BULGARIE,

LA HONGRIE ET LA ROUMANIE

(DEUXIEME PHASE)

AVIS CONSULTATIF DU 18 JUILLET 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERPRETATION OF PEACE
TREATIES WITH BULGARIA,
HUNGARY AND ROMANIA

(SECOND PHASE)
ADVISORY OPINION OF JULY 18th, 1950
Le présent avis doit être cité comme suit:
«Interprétation des traités de paix (deuxième phase),
Avis consultatif: C. I. J. Recueil 1950, p. 221.»

This Opinion should be cited as follows:

“Interpretation of Peace Treaties (second phase),
Advisory Opinion: I.C.]. Reports 1950, p. 221.”

 

N° de vente: 45
Sales number

 

 

 
221

COUR INTERNATIONALE DE JUSTICE

1950

Le 18 juillet ANNEE 1950

Rôle général
n° 8

18 juillet 1950

INTERPRÉTATION DES TRAITÉS DE
PAIX CONCLUS AVEC LA BULGARIE,
LA HONGRIE ET LA ROUMANIE

(DEUXIÈME PHASE)

Interprétation d'une clause de traité confiant le règlement de différends
à une commission composée d'un représentant de chaque partie et d'un
tiers membre choisi d'un commun accord entre les deux parties ; pouvoir
conféré au Secrétaire général des Nations Unies de procéder, à défaut
d'accord entre les parties, à la désignation du tiers membre. — Inappli-
cabilité de cette clause au cas où l’une des parties se refuse à désigner
son propre commissaire. — Sens naturel et ordinaire des termes ; sens
conforme à l’ordre normal de désignation dés commissaires. — Clause
de droit strict. — Manquement à une obligation conventionnelle ; impos-
sibilité d'y remédier par une interprétation qui conduivait à modifier
les conditions d'exercice du pouvoir de désignation du tiers membre
telles qu’elles ont été prévues par les traités. — Impossibilité d'appliquer
le principe d'interprétation ut res magis valeat quam pereat à l'encontre
de la lettre et de l'esprit du Traité.

AVIS CONSULTATIF

Présents: M. BASDEVANT, Président; M. GUERRERO, Vice-Prést-
dent; MM. ALVAREZ, HACKWORTH, WINIARSKI, DE
VISSCHER, Sir Arnold McNair, M. KLAESTAD, BADAWI
PacHa, MM. Krytov, Reap, Hsu Mo, AZEVEDO,
juges ; M. HAMBRO, Greffier.
222 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

A la date du 22 octobre 1940, l’Assemblée générale des Nations
Unies a adopté la résolution ci-après :

« Considérant qu’en vertu de l’article 55 de la Charte, les Nations
Unies sont tenues de favoriser le respect universel et effectif des
droits de l’homme et des libertés fondamentales pour tous, sans
distinction de race, de sexe, de langue ou de religion,

Considérant que l'Assemblée générale, lors de la seconde partie
de sa Troisième Session ordinaire, a examiné la question du respect
des droits de l’horame et des libertés fondamentales en Bulgarie et
en Hongrie,

Considérant que l'Assemblée générale a adopté à ce sujet, le
30 avril 1940, la résolution 272 (III), où elle a exprimé le profond
souci que lui inspiraient les graves accusations portées contre le
Gouvernement de la Bulgarie et celui de la Hongrie touchant la
suppression des droits de l’homme et des libertés fondamentales
dans ces pays; qu’elle a noté avec satisfaction que des mesures
avaient été prises par plusieurs États signataires des traités de
paix avec la Bulgarie et la Hongrie en ce qui concerne ces accusa-
tions ; qu’elle a exprimé l'espoir que des mesures seront diligem-
ment appliquées, selon les traités, en vue d’assurer le respect des
droits de l’homme et des libertés fondamentales ; et qu’elle a attiré
de façon urgente l'attention du Gouvernement de la Bulgarie et
de celui de la Hongrie sur les obligations qui leur incombent en
vertu des traités de paix et notamment sur celle de coopérer au
règlement de cette question,

Considérant que l'Assemblée générale a décidé. d'examiner
également au cours de sa Quatrième Session ordinaire la question
du respect des droits de l’homme et des libertés fondamentales en
Roumanie,

Considérant que certaines des Puissances alliées et associées,
signataires des traités de paix avec la Bulgarie, la Hongrie et la
Roumanie, ont accusé les Gouvernements de ces pays d’avoir violé
les traités de paix et les ont invités à prendre des mesures pour
remédier à cette situation,

Considérant que les Gouvernements de la Bulgarie, de 1a Hongrie
et de ia Roumanie ont repoussé l’accusation d’avoir violé les traités,

Considérant que les Gouvernements des Puissances alliées et
associées intéressées ont essayé sans succès de renvoyer la question
de la violation des traités aux chefs de mission à Sofia, Budapest
et Bucarest, conformément a certaines clauses des traités de paix,

Considérant que les Gouvernements de ces Puissances alliées et
associées ont invité les Gouvernements de la Bulgarie, de la Hongrie
223 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

et de la Roumanie à se joindre à eux pour nommer des commissions
conformément à celles des dispositions des différents traités de

paix qui concernent le règlement de différends relatifs à l’inter-
prétation ou à l’exécution de ces traités,

Considérant que le Gouvernement de la Bulgarie, celui de la
Hongrie et celui de la Roumanie ont refusé de désigner leurs repré-
sentants aux commissions prévues par les traités, alléguant qu'ils
n'étaient pas juridiquement tenus de le faire,

Considérant que les traités de paix autorisent le Secrétaire
général des Nations Unies à désigner, à la requête de l’une ou
l'autre partie à un différend, le tiers membre d’une commission
prévue par les traités, à défaut d’accord entre les deux. parties
sur la désignation de ce tiers membre,

Considérant qu’il importe que le Secrétaire général dispose d’un
avis autorisé concernant l'étendue des pouvoirs que lui confèrent
les traités de paix,

L'Assemblée générale

1. Affirme à nouveau l'intérêt qu’elle porte aux graves accusa-
tions portées contre la Bulgarie, la Hongrie et la Roumanie et le
souci croissant que ces accusations lui inspirent ;

2. Déclare formellement que le refus, de la part des Gouver-
nements de la Bulgarie, de la Hongrie et de la Roumanie, de coopérer
aux efforts que l’Assemblée générale déploie pour étudier ces graves
accusations relatives au respect des droits de l’homme et des
libertés fondamentales justifie le souci qu’inspire à F Assemblée
générale la situation qui règne à cet égard en Bulgarie, en Hongrie
et en Roumanie ;

3. Décide de soumettre les questions suivantes à la Cour inter-
nationale de Justice en la priant de donner un avis consultatif :

« I. Ressort-il de la correspondance diplomatique échangée
entre la Bulgarie, la Hongrie et la Roumanie, d’une
part, et certaines Puissances alliées et associées signa-
taires des traités de paix, d'autre part, touchant
l'application de l'article 2 des traités avec la Bulgarie
et la Hongrie et de l’article 3 du traité avec la Rou-
manie, qu'il existe des différends pour lesquels l’arti-
cle 36 du traité de paix avec la Bulgarie, l’article 40 du
traité de paix avec la Hongrie et l’article 38 du traité
de paix avec la Roumanie prévoient une procédure
de règlement ? »

Si la réponse à la question I est affirmative:

« Il. Les Gouvernements de la Bulgarie, de la Hongrie et
de la Koumanie sont-ils tenus d'exécuter les clauses
des articles mentionnés à la question I, notamment
selles qui concernent la désignation de leurs repré-
sentants aux commissions prévues par les traités ? »

Si la réponse à la question IT est affirmative, et si, dans les
trente jours de la date où la Cour aura rendu son avis, les
224 AVIS DU 18 VII 50 (INTERPRETATION DES TRAITÉS DE PAIX)

Gouvernements intéressés n’ont pas fait connaître au Secré-
taire général qu'ils ont désigné leurs représentants aux
commissions prévues par les traités, et si le Secrétaire général
en a informé la Cour internationale de Justice:

« IIT. Le Secrétaire général des Nations Unies est-il autorisé,
si l’une des parties ne désigne pas de représentant à
une commission prévue par les traités de paix avec
la Bulgarie, la Hongrie et la Roumanie, alors qu’elle
est tenue d’en désigner un, à désigner le tiers membre
de la commission sur la demande de l’autre partie
au différend, conformément aux dispositions des
traités en cause ? »

Si la réponse à la question III est affirmative :

« IV. Une commission prévue par les traités qui serait compo-
sée d'un représentant de l’une des parties et d’un
tiers membre désigné par le Secrétaire général des
Nations Unies serait-elle considérée comme com-
mission au sens des articles pertinents des traités
et qualifiée pour prendre des décisions définitives et
obligatoires dans le règlement d’un différend ? »

4. Charge le Secrétaire général de mettre à la disposition de la
Cour internationale de Justice la correspondance diplomatique
pertinente dont il a eu communication pour la porter à la connais-
sance des Membres des Nations Unies, ainsi que le compte rendu
des débats que l’Assemblée générale a consacrés à cette question ;

5. Décide de garder inscrite à l’ordre du jour de la Cinquième
Session ordinaire de l’Assemblée générale la question du respect
des droits de l’homme et des libertés fondamentales en Bulgarie,
en Hongrie et en Roumanie en vue d’examiner les accusations qui
ont été formulées et de leur donner la suite qui convient. »

Par un avis rendu le 30 mars 1950 (voir C. I. J. Recueil des Arréts,
Avis consultatifs et Ordonnances, 1950, pp. 65 ef sgq.), la Cour a
répondu :

A la question I:

«qu’il ressort de la correspondance diplomatique échangée entre
la Bulgarie, la Hongrie et la Roumanie, d’une part, et certaines
Puissances alliées et associées signataires des traités de paix, d'autre
part, touchant l'application de l’article 2 des traités avec la Bulgarie
et la Hongrie et de l’article 3 du traité avec la Roumanie, qu'il
existe des différends pour lesquels l’article 36 du traité de paix
avec la Bulgarie, l’article 40 du traité de paix avec la Hongrie
et l’article 38 du traité de paix avec la Roumanie prévoient une
procédure de règlement ; »

À la question Il:

«que les Gouvernements de la Bulgarie, de la Hongrie et de la
Roumanie sont tenus d’exécuter les clauses des articles mentionnés
225 AVIS DU I8 VIH 50 (INTERPRETATION DES TRAITÉS DE PAIX)

à la question I qui sont relatifs au règlement des différends, notam-
ment celles qui les obligent à désigner leurs représentants aux
commissions prévues par les traités. »

A la date du 30 mars, le Greffier communiqua télégraphiquement,
tant au Secrétaire général des Nations Unies qu’a tous les Gouver-
nements signataires des traités de paix, la teneur des réponses
données par la Cour aux deux questions précitées.

Par télégramme daté du rer mai 1950, confirmé par lettre du
même jour et enregistré au Greffe de la Cour le 2 mai, le Secrétaire
général en exercice des Nations Unies fit savoir que, dans les trente
jours à compter de la date à laquelle la Cour avait rendu l'avis
consultatif précité, il n'avait été avisé par aucun des trois Gouver-
nements de la désignation de son représentant aux commissions
prévues par les traités.

Par ordonnance du 5 mai 1950, le Président de la Cour, celle-ci
ne siégeant pas, décida : 1) de fixer un délai expirant le lundi
5 juin 1950, dans lequel les États intéressés pourraient présenter
des exposés écrits relatifs aux questions III et IV de la résolution
précitée ; 2) de réserver la suite de la procédure.

Expédition de cette ordonnance, dont le dispositif avait été
communiqué télégraphiquement le 5 mai au Secrétaire général
et aux Gouvernements intéressés, fut adressée à tous ces Gouver-
nements par lettre datée du 9 mai.

Par lettre du 16 mai 1950, le Secrétaire général des Nations Unies
adressa au Greffier une documentation supplémentaire, comprenant
une nouvelle correspondance diplomatique relative 4 la présente
affaire et transmise aux Nations Unies par les délégations du Canada,
du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord et des
Etats-Unis d’ Amérique. Ces documents sont énumérés au bordereau
joint au présent avis.

Par lettre du 2 juin 1950, un exposé écrit, émanant du Gouverne-
ment des Etats-Unis et relatif aux questions III et IV, fut transmis
au Greffe de la Cour.

Le Gouvernement du Royaume-Uni avait déjà fait connaître
ses vues sur les questions III et IV dans son exposé écrit déposé
au cours de la première phase de cette affaire.

Par lettre datée du 5 mai 1950, le Secrétaire général adjoint des
Nations Unies, chargé du Département juridique, informa le Greffe
qu’il avait l'intention de prendre part à la procédure orale.

Par lettres datées respectivement du 12 et du 22 juin 1950, le
Gouvernement des États-Unis et le Gouvernement du Royaume-
Uni firent savoir qu'ils avaient l'intention de faire présenter un
exposé oral.

Lors des audiences publiques tenues les 27 et 28 juin 1950, la
Cour entendit des exposés oraux présentés :

8
226 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

au nom du Secrétaire général des Nations Unies, par M. Ivan
Kerno, Secrétaire général adjoint, chargé du Département juri-
dique ;

au nom du Gouvernement des États-Unis d'Amérique, par
l'honorable Benjamin V. Cohen ;

au nom du Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord, par M. G. G. Fitzmaurice, C. M. G., deuxième
conseiller juridique au Foreign Office.

*
* #

La Cour ayant, le 30 mars 1950, émis l’avis que les Gouvernements
de la Bulgarie, de la Hongrie et de la Roumanie sont tenus d'exécuter
les clauses des articles des traités de paix relatifs au règlement des
différends, notamment celles qui les obligent à désigner leurs
représentants aux commissions prévues par ces traités, et ayant,
d'autre part, reçu du Secrétaire général des Nations Unies l’infor-
mation que ces Gouvernements ne lui ont pas fait connaître, dans
les trente jours de l'avis, qu’ils avaient désigné leurs représentants
auxdites commissions, se trouve à présent appelée à se prononcer
sur la question ITT énoncée dans la résolution de l’Assemblée générale
du 22 octobre 1949 et ainsi conçue :

«III. Le Secrétaire général des Nations Unies est-il autorisé,
si l’une des parties ne désigne pas de représentant à
une commission prévue par les traités de paix avec
la Bulgarie, la Hongrie et la Roumanie, alors qu'elle
est tenue d'en désigner un, à désigner le tiers membre
de la commission sur la demande de l’autre partie au
différend, conformément aux dispositions des traités en
cause ? »

Les articles 36, 40 et 38 des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie respectivement, après avoir
disposé que les différends relatifs à l'interprétation ou à l'exécution
des traités qui n'auraient pas été réglés par voie de négociations
diplomatiques directes seront soumis aux trois chefs de mission,
ajoutent :

«Tout différend de cette nature qu'ils n'auraient pas encore
réglé dans un délai de deux mois sera, sauf si les parties au différend
conviennent l’une et l’autre d’un autre mode de règlement, soumis
à la requête de l’une ou l’autre des parties à une commission com-
posée d’un représentant de chaque partie et d’un tiers membre
choisi d’un commun accord entre les deux parties parmi les ressor-
tissants d’un pays tiers. A défaut d'accord dans un délai d'un
mois entre les deux parties au sujet de la designation de ce tiers
membre, l'une ou l’autre partie pourra demander au Secrétaire
général des Nations Unies de procéder à cette désignation.
227 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

2. La décision prise par la majorité des membres de la commis-
sion sera considérée comme décision de la commission et acceptée
par les parties comme définitive et obligatoire. »

La question qui se pose est celle de savoir si la clause qui autorise
le Secrétaire général à désigner le tiers membre de la commission
trouve son application dans le cas actuel, qui est celui où l'une des
parties se refuse à désigner son propre représentant à la commission.

Il a été prétendu que le terme « tiers membre » n’est employé
ici que pour distinguer le membre neutre des deux commissaires
désignés par les parties elles-mêmes et que ce terme n'implique pas
que la désignation du tiers membre par le Secrétaire général doive
nécessairement suivre la désignation des deux commissaires natio-
naux. I] en résulterait que le seul fait que les parties n’ont pas,
dans le délai prescrit, désigné de commun accord le tiers membre
suffirait à réaliser les conditions exigées pour la désignation de
celui-ci par le Secrétaire général.

La Cour estime que le texte des traités n’admet pas cette inter-
prétation. S’il est exact que la lettre du texte n’exclut pas absolu-
ment Ja possibilité d’une désignation d’un tiers membre avant la
désignation par les parties de leurs commissaires respectifs, il n’en
est pas moins vrai que le sens naturel et ordinaire des termes
employés indique que la désignation par les parties de leurs propres
commissaires a été envisagée comme précédant celle du tiers membre.
C’est ce qui ressort du fait que l’article, après avoir disposé que la
commission sera composée d’un représentant de chaque partie,
poursuit en disant que la désignation du tiers membre pourra être
faite par le Secrétaire général à la demande de chacune des parties,
à défaut d’accord entre parties à ce sujet. Cet ordre de désignation
est d’ailleurs l’ordre normal adopté dans la pratique arbitrale, et
l’on ne peut raisonnablement supposer, en l'absence d’une indication
positive en sens contraire, que les parties aient voulu s’en écarter ici.

Le pouvoir du Secrétaire général de désigner le tiers membre n’a
d'autre source que la volonté des parties telle qu’elle s’est expri-
mée dans la clause de règlement des différends. Par sa nature même,
une telle clause est de droit strict et l’on ne peut en étendre les effets
en dehors du cas expressément prévu. Ce cas est exclusivement
celui d’un défaut d'accord entre parties sur le choix du tiers membre
et nullement celui, beaucoup plus grave, d'un refus complet de
coopération de l’une d'elles allant jusqu’au refus de désignation
de son propre commissaire. Le pouvoir conféré au Secrétaire général
d'aider les parties à sortir de la difficulté qu’elles éprouvent à se
mettre d'accord sur le choix d’un tiers membre ne peut être étendu
à la situation telle qu’elle existe actuellement.

Pour justifier une interversion dans l’ordre normal des dési-
gnations, il a été fait état de l’avantage que pourrait présenter,
dans certaines circonstances, une désignation du tiers membre
préalable à la désignation par les parties de leurs commissaires
respectifs. Une telle interversion ne serait justifiée que s’il était

10
228 AVIS DU 18 VII 50 (INTERPRETATION DES TRAITÉS DE PAIX)

démontré, par l'attitude des parties, que celles-ci ont voulu, par
cette interversion, faciliter la constitution de la commission selon
les termes des traités. Mais tel n’est pas ici le cas. Les Gouverne-
ments de la Bulgarie, de la Hongrie et de la Roumanie ont, dès le
début, contesté l'existence même de tout différend et refusé abso-
lument de coopérer, de quelque façon que ce soit, à la procédure
de règlement prévue par les traités. Même après l'avis consultatif
émis par la Cour, le 30 mars 1950, avis qui constatait que ces trois
Gouvernements étaient tenus d'exécuter les clauses des traités de
paix relatives au règlement des différends, notamment celles qui les
obligent à désigner leurs représentants aux commissions prévues
par ces traités, lesdits Gouvernements ont persisté dans leur
attitude purement négative.

Dans ces conditions, la désignation d’un tiers membre, par le
Secrétaire général, au lieu de conduire à la constitution d’une com-
mission de trois membres, telle que les traités l’ont voulue, ne
pourrait aboutir qu’à la constitution effective d'une commission
de deux membres. Une commission composée de deux membres
n’est pas le genre de commission qui a été prévu par les traités.
L’opposition du commissaire de la seule partie représentée pourrait.
empêcher une commission ainsi composée de prendre une décision
quelconque. En fait, une telle commission ne pourrait statuer qu’a
l'unanimité, alors que la clause de règlement des différends dispose
que la « décision prise par la majorité des membres de la com-
mission sera considérée comme décision de la commission et acceptée
par les parties comme définitive et obligatoire ». Enfin, l’autorité
morale qui s’attache aux décisions d’une commission de trois mem-
bres ne saurait s’attacher au méme degré aux décisions d’une com-
mission qui ne serait composée que de deux membres, dont l’un
serait désigné par l’une des parties seulement. A tous égards le
résultat serait contraire tant à la lettre qu’à l'esprit des traités.

En définitive, le Secrétaire général ne saurait être autorisé à
procéder à la désignation d’un tiers membre que s’il était possible de
constituer la commission en conformité des clauses des traités.
Dans le cas présent, le refus des Gouvernements de la Bulgarie,
de la Hongrie et de la Roumanie de désigner leurs propres com-
missaires a rendu cette constitution impossible et enlevé tout objet
à la désignation du tiers membre par le Secrétaire général.

Ainsi que la Cour l’a constaté, dans son avis du 30 mars 1950,
les Gouvernements de la Bulgarie, de la Hongrie et de la Roumanie
sont tenus de désigner leurs représentants aux commissions pré-
vues par les traités, et il est clair que le refus de s'acquitter
d’une obligation conventionnelle est de nature à engager la respon-
sabilité internationale. Un tel refus n'autorise cependant pas à
modifier les conditions d'exercice du pouvoir de désignation conféré
au Secrétaire général telles qu’elles ont été prévues par les traités.

IT
229 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Ces conditions ne sont pas réunies ici, et il ne peut être suppléé
à leur absence en faisant valoir que celle-ci est due à un
manquement à une obligation conventionnelle. L’inefficacité d’une
procédure de règlement des différends, en raison de l’impossibilité
de fait de constituer la commission prévue par les traités, est une
chose ; la responsabilité internationale en est une autre. On ne
répare pas les conséquences d’un manquement à une obligation
conventionnelle en créant une commission qui ne serait pas celle
que les traités ont eue en vue. La Cour est appelée à interpréter
les traités, non à les reviser.

Le principe d'interprétation exprimé par la maxime ut res magis
valeat quam pereat, principe souvent désigné sous le nom de prin-
cipe de Feffet utile, ne saurait autoriser la Cour à entendre la
clause de règlement des différends insérée dans les traités de paix
dans un sens qui, comme il vient d’être exposé, contredirait sa
lettre et son esprit.

Il a été objecté qu'une commission d'arbitrage peut statuer
valablement, bien que le nombre primitif de ses membres, tel qu'il
a été fixé par la Convention d'arbitrage, se trouve ultérieurement
réduit par l'avènement de circonstances telles que le retrait de
l’un des commissaires. Ces cas présupposent la validité initiale d’une
commission qui a été composée selon la volonté des parties exprimée
dans la convention d'arbitrage. Or, c’est précisément cette question
de la validité initiale de la constitution de la Commission que sou-
lève la désignation d’un tiers membre par le Secrétaire général
dans des circonstances autres que celles prévues par les traités.
Juridiquement, les deux situations sont nettement distinctes,
et l'on ne peut argumenter de l’une à l’autre.

Il a été allégué enfin qu’une réponse négative de la Cour à la
Question III risquerait de compromettre dangereusement l'avenir
des clauses d'arbitrage, en fait fort nombreuses, conçues sur le même
type que celle qui figure dans les traités de paix avec la Bulgarie,
la Hongrie et la Roumanie. L’inefficacité en l'occurrence des clauses
établies pour assurer le règlement des différends n'autorise pas une
telle généralisation. L’examen de la pratique arbitrale démontre que
si les rédacteurs des conventions d’arbitrage se sont préoccupés
très fréquemment de pourvoir aux conséquences d’un défaut
d'accord sur la désignation du tiers arbitre, ils se sont abstenus,
en dehors de cas exceptionnels, de prévoir le refus d'une partie
de désigner son propre commissaire. Les quelques traités qui
ont pourvu expressément à un tel refus tendent à démontrer que
les Etats qui ont procédé de la sorte ont eu le sentiment qu’il ne
pouvait être pourvu à cette carence simplement par voie d’inter-
prétation. En réalité, le risque que représente cette éventualité de
refus est minime, chacune des parties ayant normalement intérêt à
procéder à la désignation de son propre commissaire et devant en
tout cas être présumée respectueuse de ses obligations convention-
nelles. Le fait qu’il en a été autrement dans le cas présent n'autorise

12
230 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

pas la Cour à sortir de son rôle judiciaire sous prétexte de remédier
à une carence à laquelle les traités ont omis de pourvoir.

En conséquence, la Question III doit recevoir une réponse négative.
Dans ces conditions, il n’y a pas lieu pour la Cour d'envisager la
Question IV, celle-ci n’appelant une réponse qu’en cas de réponse
affirmative à la question précédente.

Par ces motifs,
La COUR EST D’AVIS,
par onze voix contre deux,

que si l'une des parties ne désigne pas de représentant à une
commission prévue par les traités de paix avec la Bulgarie, la
Hongrie et la Roumanie, alors qu'elle est tenue d’en désigner un,
le Secrétaire général des Nations Unies n’est pas autorisé à désigner
le tiers membre de la commission sur la demande de l’autre partie
au différend.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix-huit juillet mil neuf cent cin-
quante, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général des
Nations Unies.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

*
* *

M. Kry ov, juge, tout en souscrivant à la conclusion de l’avis et
A son raisonnement en général, doit déclarer qu’il ne peut se rallier
à ceux des motifs qui, se rattachant à la question de la responsa-
bilité internationale, sortent, selon son opinion, du cadre de la
demande d'avis.

MM. READ et AZEVEDO, juges, déclarant ne pas pouvoir se rallier
à l'avis de la Cour et se prévalant du droit que leur confère F'ar-
ticle 57 du Statut, joignent audit avis l'exposé de leur opinion
dissidente.
(Paraphé) J. B.
(Paraphé) E. H.

13
255

ANNEXE

DOCUMENTS TRANSMIS PAR LE SECRÉTAIRE GÉNÉRAL

DES NATIONS UNIES A LA COUR INTERNATIONALE DE

JUSTICE CONFORMÉMENT A LA RÉSOLUTION ADOPTÉE
PAR L’ASSEMBLEE GENERALE, LE 22 OCTOBRE 1949

CONTENU DU DOSSIER

I. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, DEUXIEME
PARTIE DE LA TROISIEME SESSION

Chemise 1.
Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Comptes rendus du Bureau, 58m et 59™e séances.
Comptes rendus de l’Assemblée générale, 18g™e et rgome séances
plénières.

Chemise 2.
Inscription de la question à l’ordre du jour.
Documents.

Lettre en date du 16 mars 1949 adressée
au Secrétaire général par le représen-
tant permanent de la Bolivie et de-
mandant l'inscription d’une nouvelle
question à l'ordre du jour de la
troisième session ordinaire de J’As-
semblée générale A/820

Lettre en date du 19 mars 1949 adressée
au Secrétaire général par la Mission
de Australie auprès des Nations
Unies et demandant l'inscription d’une
nouvelle question à l’ordre du jour
de la troisième session ordinaire de
l’Assemblée générale A/821

Ordre du jour de la troisiéme session
ordinaire de l’Assemblée générale ;
rapport du Bureau de l’Assemblée A/829
[Voir paragraphes-
3a, 3b.]

38
256 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

[Note — Voir Chemise 4 pour:

Télégramme en date du 4 avril 1949
adressé au Président de l’Assemblée
générale par le Gouvernement de la
République populaire de Hongrie A/83I

et

Télégramme en date du g avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie A/832 et Corr. I.]

Chemise 3.

Commission politique spéciale.
Comptes rendus des débats.

g4me séance,
35m séance.
36% séance.
37me séance.
38me séance.
39e séance.
4ome séance.
4rme séance.

Chemise 4.
Commission politique spéciale.
Documents.

Télégramme en date du 4 avril 1949
adressé au Président de l’Assemblée
générale par le Gouvernement de la
République populaire de Hongrie A/831

Télégramme en date du 9 avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie A/832 et Corr. I

Répartition des questions inscrites a
Yordre du jour de la deuxiéme partie
de la troisiéme session; lettre en date
du 13 avril 1949 adressée au Président
de la Commission politique spéciale
par le Président de l’Assemblée géné-
rale A/AC.24/47

39
257 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Cuba : projet de résolution

Cuba : projet de résolution amendé
Australie : projet de résolution
Bolivie : projet de résolution
Australie : projet de résolution

Chili: amendement au projet de réso-
lution présenté par la Bolivie (A/AC.
24/51/Corr. 1)

Colombie et Costa-Rica: amendement
au projet de résolution présenté par
la Bolivie (A/AC.24/51/Corr. 1)

Cuba et Australie: amendement au
projet de résolution présenté par la
Bolivie (A/AC.24/51/Corr. 1)

Télégramme en date du 23 avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Hongrie

Télégramme en date du 27 avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie

Rapport de la Commission politique
spéciale

Chemise 5.

A/AC.24/48 et Corr, 1
A/AC.24/48/Rev. 2
A/AC.24/50
A/AC.24/51/Corr. I
A/AC.24/52

A/AC.24/53

A/AC.24/54

A/AC.24/56

A/AC.24/57

A/AC.24/58

A/844

Séances plénières de l’Assemblée générale.
Comptes rendus des débais.

2or1me séance.
202mC séance.
203™€ séance.

Chemise 6.

Séances plénières de l’Assemblée générale.

Documents.

Résolution 272 (IIT) adoptée par l'As-
semblée générale, le 30 avril 1940.

[Note — Voir Chemise 4 pour:
Rapport de la Commission politique
spéciale

40

A/844.]
258 AVIS DU I8 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

II. CORRESPONDANCE DIPLOMATIQUE COMMUNIQUÉE AU SECRÉ-
TAIRE GÉNÉRAL POUR ÊTRE PORTÉE A LA CONNAISSANCE DES
MEMBRES DES NATIONS UNIES

Chemise 7.

Lettre en date du 20 septembre 1949
adressée au Secrétaire général par le
représentant des États-Unis d’Amé-
rique (et annexes jointes) A/985/Rev. 1

Lettre en date du 19 septembre 1949
adressée au Secrétaire général par le
représentant du Royaume-Uni de
Grande-Bretagne et d’Irlande du
Nord (et annexes jointes) A/990/Rev. 1

Lettre en date du 19 novembre 1949,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant du Royaume-
Uni de Grande-Bretagne et d’Ir-
lande du Nord (et annexe jointe)

Rettre en date du 6 janvier 1950,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant du Royaume-
Uni de Grande-Bretagne et d’Ir-
lande du Nord (et annexes jointes)

Note verbale en date du 6 janvier
1950, adressée au Secrétaire général
de l’Organisation des Nations Unies
par le représentant du Canada (et
annexes jointes)

Lettre en date du 6 janvier 1950,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant des Etats-Unis
d’Amérique (et annexes jointes)

Lettre en date du 17 février 1950,
adressée par le représentant du
Canada au Secrétaire général de
YOrganisation des Nations Unies
(et annexe jointe)

Lettre en date du 17 février 1950,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant du Royaume-
Uni de Grande-Bretagne et d’Ir-
lande du Nord (et annexe jointe)

41
259 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Lettre en date du 17 février 1950,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant des États-Unis
d'Amérique (et annexes jointes)

Lettre en date du 20 février 1950,
adressée au Secrétaire général de
l'Organisation des Nations Unies
par le représentant du Royaume-
Uni de Grande-Bretagne et d’Ir-
lande du Nord (et annexe jointe)

Lettre en date du 29 avril 1950,
adressée par le représentant du
Canada au Secrétaire général de
l'Organisation des Nations Unies
(et annexes jointes)

Lettre en date du 28 avril 1950,
adressée par le représentant du
Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord au Secrétaire
général de l’Organisation des Na-
tions Unies (et annexes jointes)

Lettre en date du 28 avril 1950,
adressée par le représentant des
Etats-Unis d’ Amérique au Secrétaire
général de l’Organisation des Nations
Unies (et annexes jointes)

III. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, QUATRIEME

SESSION
Chemise 8.

Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Compte rendu du Bureau, 65me
séance

Compte rendu de l’Assemblée générale,

224me séance plénière

42

[Voir pages 3 et 4,
paragraphes 71-73,

el page 7,
paragraphes 104 et 105.]

{Voir pages 20 et ar,
paragraphes 2-10,

et page 25,

à la suite du
paragraphe 56.]
260 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Chemise 9.

3

Inscription de la question à
Documents.

Vordre du jour.

Liste supplémentaire de questions a
inscrire à l’ordre du jour de la qua-
trième session ordinaire; questions
proposées par 1’ Australie A/948
Adoption de l'ordre du jour de la qua-
triéme session ordinaire et répartition
des points de l’ordre du jour entre les

Commissions ; rapport du Bureau A/989
(Voir paragraphes
9 à 12.
Chemise 10.

Commission politique spéciale.
Comptes rendus des débats.

gme séance.
8me séance.
gme séance.
Tome séance.
11Ime séance.
12m séance.
13me séance.
I4me séance.
15me séance.

Chemise 11.
Commission politique spéciale.
Documents.
Lettre en date du 26 septembre 1949

adressée par le Président de 1’As-
semblée générale au Président de la

Commission politique spéciale A/AC.31/2
Bolivie, Canada et Etats-Unis d’Amé-
rique : projet de résolution A/AC.31/L.1/Rev. 1

43
261 AVIS DU 18 VII 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Australie: amendement au projet de
résolution de la Bolivie, du Canada
et des États-Unis d'Amérique (A/AC.
31/L.1/Rev. 1) A/AC.31/L.2

Brésil, Liban et Pays-Bas : amendement
au projet de résolution proposé par
la Bolivie, le Canada et les Etats-Unis
d’Amérique (A/AC.31/L.1/Rev. I) A/AC.31/L.3

Télégramme en date du 7 octobre 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Roumanie A/AC.31/L.4

Rapport de la Commission politique
spéciale A/1023
Chemise 12.
Séances plénières de l'Assemblée générale.
Comptes rendus des débats.

234me séance.
235me séance.

Chemise 13.

Séances plénières de l’Assemblée générale.
Documents.

Résolution adoptée par l’Assemblée géné-
rale, le 22 octobre 1940.

[Note — Voir Chemise 11 pour:
Rapport de la Commission politique spé-
ctale A/1023.]
